                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               TEXARKANA DIVISION


KIM HOLSTON                                                                       PLAINTIFF


v.                                  Case No. 4:17-cv-4005


THE CITY OF HOPE, ARKANSAS;
CATHERINE COOK, in her Individual and
Official Capacity as City Manager; and
LARRY YORK, in his Individual and Official
Capacity as Public Works Director                                              DEFENDANTS

                                          ORDER

       Before the Court is the Motion to Withdraw as Counsel of Record filed by Defendants’

counsel, Ms. Gabrielle Gibson. Ms. Gibson requests to withdraw from the representation because

of a change in job duties with the Arkansas Municipal League. The Court notes that Defendants

remain represented by Ms. Amanda LaFever of the Arkansas Municipal League.

       Upon consideration, the Court finds that the motion (ECF No. 18) should be and hereby is

GRANTED. Ms. Gibson is hereby relieved as attorney of record for Defendants. The Clerk is

DIRECTED to remove Ms. Gibson from the CM/ECF notification system for this case.

       IT IS SO ORDERED, this 25th day of January, 2019.


                                                          /s/ Susan O. Hickey
                                                          Susan O. Hickey
                                                          United States District Judge
